Case 2:19-cv-13413-PDB-APP ECF No. 16 filed 02/12/20                  PageID.66      Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




Bigg Burger, Incorporated,

                                   Plaintiff(s),

v.                                                     Case No. 2:19−cv−13413−PDB−APP
                                                       Hon. Paul D. Borman
Big Burgzs, LLC, et al.,

                                   Defendant(s).




                                CLERK'S ENTRY OF DEFAULT

Party in Default: Billy Owens

     The default of the party named above for failure to plead or otherwise defend is entered.



                                      Certificate of Service

   I hereby certify that on this date a copy of the foregoing notice was served upon the parties
and/or counsel of record herein by electronic means or first class U.S. mail.

                                                   DAVID J. WEAVER, CLERK OF COURT


                                               By: s/ L. Granger
                                                   Deputy Clerk

Dated: February 12, 2020
